Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:
Claim 1, lines 14 and 20, “the aperture” should be --the first aperture-- and --the second aperture-- respectively.
Claim 13, lines 13 and 19, “the aperture” should be --the first aperture-- and --the second aperture-- respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michelson (US 6972019), in view of Suh et al. (US 2010/0280557; “Suh”).
Claim 1, Michelson discloses an intervertebral device (Fig. 1), comprising: a body (110 points towards the body) configured for insertion between adjacent vertebrae of a patient (abstract), the body including a wall (wall that 122 points towards) having a first surface (outer surface), a second surface (inner surface), and a thickness (132 points to an area that displays the thickness) extending between the first and second surfaces (Fig. 1), wherein the wall includes a first through aperture (there are many apertures, but mainly just the ones the screws go into) extending between the first surface and the second surface (Fig. 1) and a second through aperture (apertures that the screws go through) extending between the first surface and the second surface (Fig. 1), the first through aperture configured to receive a first fastening element (Figs. 1 and 2) and the second through aperture configured to receive a second fastening element (Figs. 1 and 2); a first recess (Fig. 1; one side of the hole, much like the Applicant's recess is just one side of the through hole) disposed in a side wall of the first aperture (Fig. 1), the first recess including a first pocket (Fig. 1; the shoulder in the screw hole helps form the pocket) extending into the thickness of the body in a direction substantially transverse to an axis of the first aperture (Fig. 1), the first pocket includes a first bottom overhanging surface portion (Fig. 1; the shoulder inside the screw hole) proximate to the second surface, the first bottom overhanging surface portion extending inwardly towards the first aperture (Fig. 1); a second recess (Fig. 1; one side of the hole, much like the Applicant's recess is just one side of the through hole) disposed in a side wall of the second aperture (Fig. 1), the second recess including a second pocket (Fig. 1; the shoulder in the screw hole helps form the pocket) extending into the thickness of the body in a direction substantially transverse to an axis of the second aperture (Fig. 1) the second pocket includes a second bottom overhanging surface portion (Fig. 1; the shoulder inside the screw hole) proximate to the second surface, the second bottom overhanging surface portion extending inwardly towards the second aperture (Fig. 1); and at least one offsetting element (Fig. 1; 144, 146; cols. 7 and 8 discuss the locking element and its structural and functional capabilities) positioned adjacent the first and second through apertures (Fig. 1), wherein the at least one offsetting element is configured to apply a force to the first and second fastening elements (Fig. 1; cols. 7 and 8).
However, Michelson does not disclose a top overhanging surfaces in the pockets.
Suh teaches a recess (Fig. 1; near where 20 points) that includes a pocket (pocket that the head of the screw sits in), wherein the pocket includes a top overhanging surface (near where 32 points) and a bottom overhanging surface (the bottom part of the rounded pocket recess which is settled und the lower side of the screw head), the top and bottom overhanging portions extend inwardly towards the aperture (Fig. 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the holes and the blocking features of the apertures of Michelson, to be shaped like that of Suh, since this is a well-known way to help lock a screw into a plate/implant (Fig. 1; paragraph [0015]).
Claim 2, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein application of a force on the fastening element by the at least one offsetting element is configured to laterally urge the fastening element relative to the recess (Figs. 1-11; cols. 7 and 8; if the screw is only partially seated in the hole, the locking element is going to press the screw into the seat which will result in both downward and lateral movements depending on the original position of the screw in the hole).
Claim 3, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein, upon the application of a force on the first and second fastening elements by the at least one offsetting element, a separation distance between a first head portion of the first fastening element and a second head portion of the second fastening element is increased (Fig. 8; when the heads are not fully seated and the locking element 144 is turned the top left and bottom left screws heads will get further away from one another, same thing for the left bottom and the right bottom screw heads, due to the angle of the top two screw heads, it seems that they would get closer to one another in this scenario).
Claim 4, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein, upon the application of a force on the first and second fastening elements by the at least one offsetting element, a separation distance between a first head portion of the first fastening element and a second head portion of the second fastening element is not increased (same scenario as three but relying on what the top two screws would do, the heads would get a fraction closer to one another as they are urged into their respective recess).
Claim 5, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the at least one offsetting element is rotatable about a central axis (Figs. 1 and 8; the axis 144 rotates about).
Claim 6, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the at least one offsetting element is movable relative to the body (Figs. 1 and 8; col. 7, lines 45-51).
Claim 7, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the at least one offsetting element is eccentrically shaped (Figs. 1 and 8; note how the head portion is not circular).
Claim 8, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein actuating the at least one offsetting element causes the at least one offsetting element to engage a portion of the first fastening element (Fig. 1; if the screw head were not fully seated in the recess and it is raised up just enough the locking element 144 will brush against the head and urge the screw head down in the recess).
Claim 9, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the first recess is configured to receive an actuation portion (Figs. 1 and 2; the head of the screw) of the first fastening element and the second recess is configured to receive an actuation portion (head of the second screw) of the second fastening element.
Claim 10, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the first fastening element is a screw (Fig. 1; 128), and the first recess is configured to receive a head  of the screw (Figs. 1-2).
Claim 11, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the first through aperture is adjacent to but spaced apart from the second through aperture (Figs. 1 and 8; note that all four apertures are near one another but also spaced apart from one another).
Claim 12, Michelson in view of Suh discloses the device of claim 1, Michelson discloses wherein the first through aperture is in communication with the second through aperture (Fig. 4; 126 and 130 have the little bridge portion that the locking element rotates in).
Claim 13, Michelson discloses an intervertebral device (Fig. 1), comprising: a body (110 points towards the body) configured for insertion between adjacent vertebrae of a patient (abstract), the body including a wall (wall that 122 points towards) having a first surface (outer surface), a second surface (inner surface), and a thickness (132 points to an area that displays the thickness) extending between the first and second surfaces (Fig. 1), wherein the wall includes a first through aperture (there are many apertures, but mainly just the ones the screws go into) extending between the first surface and the second surface (Fig. 1) and a second through aperture (apertures that the screws go through) extending between the first surface and the second surface (Fig. 1), the first through aperture configured to receive a first fastening element (Figs. 1 and 2) and the second through aperture configured to receive a second fastening element (Figs. 1 and 2); a first recess (Fig. 1; one side of the hole, much like the Applicant's recess is just one side of the through hole) disposed in a side wall of the first aperture (Fig. 1), the first recess including a first pocket (Fig. 1; the shoulder in the screw hole helps form the pocket) extending into the thickness of the body in a direction substantially transverse to an axis of the first aperture (Fig. 1), the first pocket includes a first bottom overhanging surface portion (Fig. 1; the shoulder inside the screw hole) proximate to the second surface, the first bottom overhanging surface portion extending inwardly towards the first aperture (Fig. 1); a second recess (Fig. 1; one side of the hole, much like the Applicant's recess is just one side of the through hole) disposed in a side wall of the second aperture (Fig. 1), the second recess including a second pocket (Fig. 1; the shoulder in the screw hole helps form the pocket) extending into the thickness of the body in a direction substantially transverse to an axis of the second aperture (Fig. 1) the second pocket includes a second bottom overhanging surface portion (Fig. 1; the shoulder inside the screw hole) proximate to the second surface, the second bottom overhanging surface portion extending inwardly towards the second aperture (Fig. 1); and at least one offsetting element (Fig. 1; 144, 146; cols. 7 and 8 discuss the locking element and its structural and functional capabilities) positioned adjacent to at least one of the first and second through apertures (Fig. 1), wherein the at least one offsetting element is configured to apply a force to at least one of the first and second fastening elements (Fig. 1; cols. 7 and 8).
However, Michelson does not disclose a top overhanging surfaces in the pockets.
Suh teaches a recess (Fig. 1; near where 20 points) that includes a pocket (pocket that the head of the screw sits in), wherein the pocket includes a top overhanging surface (near where 32 points) and a bottom overhanging surface (the bottom part of the rounded pocket recess which is settled und the lower side of the screw head), the top and bottom overhanging portions extend inwardly towards the aperture (Fig. 1).
Claim 14, Michelson in view of Suh discloses the device of claim 13, Michelson discloses wherein application of a force on the first fastening element by the at least one offsetting element urges at least a first portion (the head of the screw) of the first fastening element into the recess (Figs. 1-11; cols. 7 and 8; if the screw is only partially seated in the hole, the locking element is going to press the screw into the seat which will result in both downward and lateral movements depending on the original position of the screw in the hole) and at least a second portion (Fig. 8; second screw head) of the second fastening element into the second recess (Figs. 1-11; cols. 7 and 8).
Claim 15, Michelson in view of Suh discloses the device of claim 14, Michelson discloses wherein the second fastening element does not directly contact the at least one offsetting element (Fig. 8; note that when the offsetting element 144 is not turned it does not directly contact the screw heads).
Claim 16, Michelson in view of Suh discloses the device of claim 13, Michelson discloses wherein the first through aperture is adjacent to but spaced apart from the second through aperture (Figs. 1 and 8; note that all four apertures are near one another but also spaced apart from one another).
Claim 17, Michelson in view of Suh discloses the device of claim 13, Michelson discloses wherein the first through aperture is in communication with the second through aperture (Fig. 4; 126 and 130 have the little bridge portion that the locking element rotates in).
Claim 18, Michelson in view of Suh discloses the device of claim 13, Michelson discloses wherein the at least one offsetting element can selectively be placed in a first position (Figs. 1 and 8) where the first fastening element can be moved into or out of the first through aperture and the second fastening element can be moved into or out of the second through aperture.
Claim 19, Michelson in view of Suh discloses the device of claim 18, Michelson discloses wherein the at least one offsetting element can selectively be placed in a second position (Fig. 11) where the first fastening element is locked into the first through aperture and the second fastening element is locked into the second through aperture (Fig. 11).
Claim 20, Michelson in view of Suh discloses the device of claim 19, Michelson discloses wherein the at least one offsetting element can selectively be placed in a third position (Fig. 4; if offsetting element 144 was turned only 90 degrees so the large portion only hangs over one screw hole) where the first fastening element is locked into the first through aperture and the second fastening element can be moved into or out of the second through aperture.

Response to Arguments
As noted by the Applicant Michelson does not have the top overhanging portion of the screw recess hole (Fig. 2; note how there is just a shoulder in the lower part of the recess. However, upon further search and consideration necessitated by the amendment, it has been found that Suh teaches the top and bottom overhanging portions of a screw hole (see Office Action above).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775